                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 TIMOTHY A. BAXTER,

         Plaintiff,                               Case No. 3:18-cv-01338

 v.                                               Chief Judge Waverly D. Crenshaw, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 CORE CIVIC, et al.,

         Defendants.


To:     The Honorable Waverly D. Crenshaw, Jr., Chief District Judge

                           REPORT AND RECOMMENDATION

        In this action brought under 42 U.S.C. § 1983, pro se and in forma pauperis Plaintiff

Timothy A. Baxter alleges that he was retaliated against for filing a grievance while incarcerated

at the Trousdale Turner Correctional Center (TTCC) in Hartsville, Tennessee. (Doc. No. 1.)

Defendants TTCC employees Jessica Garner and Valerie Jenkins have filed a motion for summary

judgment, arguing that Baxter failed to exhaust his administrative remedies at the TTCC, as

required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), and, alternatively, that

Baxter’s retaliation claims fail on the merits. (Doc. No. 29.) Baxter has not responded to the

defendants’ motion for summary judgment, despite receiving two extensions of the deadline to do

so and being warned that failure to respond could lead to a recommendation that his claims be

dismissed without prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

(Doc. Nos. 38, 41.) Because it appears that Baxter has abandoned this action, the Magistrate Judge

will recommend that his claims be dismissed without prejudice under Rule 41(b) and that the

defendants’ motion for summary judgment be found moot.




      Case 3:18-cv-01338 Document 42 Filed 06/26/20 Page 1 of 8 PageID #: 228
I.          Factual and Procedural Background

            Baxter initiated this action on December 3, 2018, by filing a complaint bringing claims

  under 42 U.S.C. § 1983. (Doc. Nos. 1, 2.) Baxter alleges that, on May 27, 2017, Jenkins and Garner

  conspired to fabricate a disciplinary charge against Baxter to punish him for filing a grievance

  against Jenkins. (Doc. No. 1.) Baxter alleges that he was ultimately found guilty of that charge,

  which was a factor in the parole board’s decision to deny him parole at a hearing on August 20,

  2018. (Id.) Baxter’s complaint asserted claims against various defendants claiming that the

 disciplinary charge had been fabricated and challenging the hearing that led to a finding of guilt.

  (Id.) The Court granted Baxter’s in forma pauperis application and screened his complaint under

  28 U.S.C. §§ 1915(e)(2) and 1915A, allowing only Baxter’s First Amendment retaliation claims

  against Jenkins and Garner to proceed and dismissing all other claims and defendants. (Doc.

  No. 5.)

            On February 17, 2020, Jenkins and Garner filed a motion for summary judgment (Doc.

  No. 29), along with a memorandum of law (Doc. No. 30), a statement of undisputed material facts

  (Doc. No. 31), and supporting declarations and exhibits (Doc. Nos. 32–34). The defendants argue

  that they are entitled to summary judgment on Baxter’s retaliation claims because he failed to

  administratively exhaust them, and, alternatively, that those claims fail on the merits. (Doc.

  No. 30.)

            On March 20, 2020, the Court received a motion from Baxter requesting a thirty-day

  extension of the deadline to respond to the defendants’ motion for summary judgment. (Doc.

  No. 37.) Baxter asserted that Garner had “failed to fully cooperate in discovery[,]” which was

  preventing him “from presenting factual affidavits or other materials in response to [the pending]

  summary judgment motion[,]”and stated his intention to file a motion to compel discovery. (Id. at




                                       2
      Case 3:18-cv-01338 Document 42 Filed 06/26/20 Page 2 of 8 PageID #: 229
  PageID# 214.) The Court granted Baxter’s motion, extending the deadline to respond to the motion

  for summary judgment until April 20, 2020. (Doc. No. 38.)

             Baxter did not file a response by the deadline and, on April 27, 2020, the Court ordered

  him to show cause by May 18, 2020, why his claims should not be dismissed under Rule 41(b) for

  failure to prosecute. (Doc. No. 40.) The next day, the Clerk of Court docketed another motion

  received by mail from Baxter requesting an extension of time, stating that he had been unable to

  prepare his response to the motion for summary judgment during the COVID-19 pandemic. (Doc.

  No. 39.) Baxter stated that he would be allowed access to the library at the South Central

  Correctional Facility (SCCF) in Clifton, Tennessee, where he is currently incarcerated, on April

  24, 2020. (Id.) Baxter appended to his motion an official pass to the library, issued by the SCCF

  librarian. (Id.) The Court found that Baxter had adequately responded to its show-cause order,

  granted his request for an extension, and ordered him to file his response to the defendants’ motion

  for summary judgment by May 14, 2020. (Doc. No. 41.) The Court also warned Baxter that failure

  to comply with its order could lead to a recommendation that the defendants’ motion be granted

  for the reasons stated therein or that Baxter’s claims be dismissed without prejudice for failure to

  prosecute under Rule 41(b). (Id.) Baxter did not file a response by the deadline and has not filed

  anything in this action since April 27, 2020.

II.          Legal Standard

             Federal Rule of Civil Procedure 41(b) “confers on district courts the authority to dismiss

   an action for failure of a plaintiff to prosecute the claim or to comply with the Rules or any order

   of the Court.” Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008) (citing

      Knoll v. AT&T, 176 F.3d 359, 362–63 (6th Cir. 1999)); see also Link v. Wabash R.R. Co., 370 U.S.

      626, 630 (1962) (recognizing “the power of courts, acting on their own initiative, to clear their

      calendars of cases that have remained dormant because of the inaction or dilatoriness of the parties


                                           3
          Case 3:18-cv-01338 Document 42 Filed 06/26/20 Page 3 of 8 PageID #: 230
seeking relief”); Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well settled

that a district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”).

Dismissal for failure to prosecute is a tool for district courts to manage their dockets and avoid

unnecessary burdens on opposing parties and the judiciary. See Schafer, 529 F.3d at 736 (quoting

Knoll, 176 F.3d at 363). The Sixth Circuit therefore affords district courts “substantial discretion”

regarding decisions to dismiss for failure to prosecute. Id.

       Courts look to four factors for guidance when determining whether dismissal under

Rule 41(b) is appropriate: (1) the willfulness, bad faith, or fault of the plaintiff; (2) whether the

defendant has been prejudiced by the plaintiff’s conduct; (3) whether the plaintiff was warned that

failure to cooperate could lead to dismissal; and (4) the availability and appropriateness of other,

less drastic sanctions. Knoll, 176 F.3d at 363 (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612,

615 (6th Cir. 1998)). Under Sixth Circuit precedent, “none of the factors is outcome dispositive,”

but “a case is properly dismissed by the district court where there is a clear record of delay or

contumacious conduct.” Id. (citing Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir. 1980));

see also Muncy v. G.C.R., Inc., 110 F. App’x 552, 555 (6th Cir. 2004) (finding that dismissal with

prejudice “is justifiable in any case in which ‘there is a clear record of delay or contumacious

conduct on the part of the plaintiff’” (quoting Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 591

(6th Cir. 2001))). Because dismissal without prejudice is a relatively lenient sanction as compared

to dismissal with prejudice, the “controlling standards should be greatly relaxed” for Rule 41(b)

dismissals without prejudice where “the dismissed party is ultimately not irrevocably deprived of

his [or her] day in court.” Muncy, 110 F. App’x at 556 (citing Nwokocha v. Perry, 3 F. App’x 319,

321 (6th Cir. 2001)); see also M.D. Tenn. R. 41.01 (dismissal of inactive cases) (allowing Court




                                     4
    Case 3:18-cv-01338 Document 42 Filed 06/26/20 Page 4 of 8 PageID #: 231
   to summarily dismiss without prejudice “[c]ivil suits that have been pending for an unreasonable

   period of time without any action having been taken by any party”).

III.       Analysis

           Dismissal of this action is appropriate under Rule 41(b) because the four relevant factors,

   considered under the “relaxed” standard for dismissals without prejudice, show a record of delay

   by Baxter.

           A.      Bad Faith, Willfulness, or Fault

           A plaintiff’s actions demonstrate bad faith, willfulness, or fault where they “display either

   an intent to thwart judicial proceedings or a reckless disregard for the effect of [plaintiff’s] conduct

   on those proceedings.” Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Mulbah,

   261 F.3d at 591). Although there is no indication that Baxter’s failure to file a response to the

   defendants’ motion for summary judgment by the twice-extended deadline was driven by bad faith,

   he is still “at fault for failing to comply with the Court’s Order[ ].” Malott v. Haas, Civil Action

   No. 16-13014, 2017 WL 1319839, at *2 (E.D. Mich. Feb. 8, 2017), report and recommendation

   adopted by 2017 WL 1244991 (E.D. Mich. Apr. 5, 2017); see id. (finding that first factor weighed

   in favor of dismissal where plaintiff had failed to respond to the defendants’ summary judgment

   motion, despite receiving additional time to do so, and had failed to respond to the court’s

   show-cause orders). This factor weighs in favor of dismissal.

           B.      Prejudice

           The Sixth Circuit has held that “[a] defendant is prejudiced by a plaintiff’s dilatory conduct

   if the defendant is ‘required to waste time, money, and effort in pursuit of cooperation which [the

   plaintiff] was legally obligated to provide.’” Carpenter, 723 F.3d at 707 (second alteration in

   original) (quoting Harmon v. CSX Transp., Inc., 110 F.3d 364, 368 (6th Cir. 1997)); see also

   Schafer, 529 F.3d at 739 (same). Such prejudice typically arises in the discovery context. See, e.g.,


                                        5
       Case 3:18-cv-01338 Document 42 Filed 06/26/20 Page 5 of 8 PageID #: 232
Harmon, 110 F.3d at 368 (finding prejudice where plaintiff failed to respond to defendant’s

interrogatories and a related motion to compel); Wright v. City of Germantown, No. 11-02607,

2013 WL 1729105, at *2 (W.D. Tenn. Apr. 22, 2013) (finding prejudice where defendant

“expended time and money pursuing [plaintiff’s] required initial disclosures and deposition

testimony”). Notably, time and effort spent on “typical steps in the early stages of litigation[,]”

such as answering a complaint or filing pretrial motions to advance the defendant’s position, are

not actions “necessitated by any lack of cooperation” and therefore do not weigh in favor of

dismissal for failure to prosecute. Schafer, 529 F.3d at 739. The Sixth Circuit explained in Schafer

v. City of Defiance Police Department that “[i]f such efforts . . . [were] alone sufficient to establish

prejudice,” for the purpose of Rule 41(b), “then every defendant who answers a complaint and

responds minimally to a lawsuit would be able to claim prejudice[,]” a “result [that] would defy

common sense.” 529 F.3d at 740.

       Here, the defendants answered the complaint (Doc. Nos. 13, 26) and filed a motion for

summary judgment (Doc. No. 29). Those steps are typical of the early stages of litigation and were

not necessitated by Baxter’s delay. See Schafer, 529 F.3d at 739. Consequently, there is no

indication that the defendants wasted substantial time, money, or effort due to a lack of cooperation

from Baxter. This factor weighs against dismissal.

       C.       Prior Notice

       Whether a party was warned that failure to cooperate could lead to dismissal “is a ‘key

consideration’” in the Rule 41(b) analysis. Schafer, 529 F.3d at 740 (quoting Stough, 138 F.3d at

615). Here, the Court expressly warned Baxter that his failure to file a response in opposition to

the defendants’ motion for summary judgment by the extended deadline could lead to dismissal

for failure to prosecute. (Doc. No. 41.) This factor weighs in favor of dismissal.




                                     6
    Case 3:18-cv-01338 Document 42 Filed 06/26/20 Page 6 of 8 PageID #: 233
             D.      Appropriateness of Other Sanctions

             The less-drastic sanction of dismissal without prejudice is available and appropriate here.

      Dismissal without prejudice balances the Court’s interest in “sound judicial case and docket

      management” with “the public policy interest in the disposition of cases on their merits.” Muncy,

      110 F. App’x at 557 n.5; see also Mulbah, 261 F.3d at 590–91. That is so even though the

      defendants have filed a motion for summary judgment. See Watsy v. Richards, No. 86-1856, 1987

      WL 37151, at *1 (6th Cir. Apr. 20, 1987) (affirming dismissal of action for failure to prosecute

      where plaintiff had not provided the court with a current mailing address or responded to the

      defendants’ motion for summary judgment despite a sixty-day extension); Thomas-Wilson v.

   Green Tree Servicing LLC, No. 3:14-cv-01968, 2016 WL 4775738, at *1 (M.D. Tenn. Jan. 15,

   2016) (dismissing pro se plaintiff’s claims without prejudice for failure to prosecute and finding

   defendants’ pending motion for summary judgment moot). Such a sanction is particularly

   appropriate in cases of prolonged inactivity and where, as here, the plaintiff appears pro se. See

   Schafer, 529 F.3d at 737 (noting that courts apply the four-factor test “more stringently in cases

   where the plaintiff’s attorney’s conduct is responsible for the dismissal” (quoting Harmon, 110

   F.3d at 367)).

IV.          Recommendation

              For the foregoing reasons, the Magistrate Judge RECOMMENDS that this action be

      DISMISSED WITHOUT PREJUDICE under Rule 41(b) for failure to prosecute and that the

      defendants’ motion for summary judgment (Doc. No. 29) be FOUND MOOT.

              Any party has fourteen days after being served with this report and recommendation to file

      specific written objections. Failure to file specific objections within fourteen days of receipt of this

      report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

      Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party


                                           7
          Case 3:18-cv-01338 Document 42 Filed 06/26/20 Page 7 of 8 PageID #: 234
who opposes any objections that are filed may file a response within fourteen days after being

served with the objections. Fed. R. Civ. P. 72(b)(2).

       Entered this 26th day of June, 2020.



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                     8
    Case 3:18-cv-01338 Document 42 Filed 06/26/20 Page 8 of 8 PageID #: 235
